In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-3496
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.

CARDELL D. BROWN,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
       No. 3:11-CR-30186-DRH-1 — David R. Herndon, Judge.
                    ____________________

      SUBMITTED MAY 13, 2016 — DECIDED MAY 17, 2016
                    ____________________

   Before KANNE, SYKES, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. In 2012 Cardell Brown pled
guilty to failing to register as a sex offender, see 18 U.S.C.
§ 2250(a), and was sentenced to 18 months in prison followed
by 60 months of supervised release. Within months of being
released from prison, Brown was arrested by Illinois authori-
ties for violating the state’s sex-offender registration law, 730
ILCS 150/3(a). He pled guilty and was sentenced to 18 months
2                                                    No. 15-3496

in state prison. Brown’s federal probation officer then peti-
tioned the district court to revoke his supervised release,
see 18 U.S.C. § 3583(e)(3), citing Brown’s state case and his
failure to submit timely supervision reports on five occasions.
Brown admitted the allegations. The district court revoked his
supervised release, ordered him to serve an additional
12 months in prison (consecutive to his new state sentence)
and imposed a 10-year term of supervised release. Brown
filed a notice of appeal, but his appointed attorney asserts that
the appeal is frivolous and seeks to withdraw under Anders v.
California, 386 U.S. 738 (1967).
    There is no constitutional right to counsel in a revocation
proceeding when, as here, the defendant admits violating the
conditions of his supervision and neither challenges the ap-
propriateness of revocation nor asserts substantial and com-
plex grounds in mitigation. See Gagnon v. Scarpelli, 411 U.S.
778, 790–91 (1973); United States v. Boultinghouse, 784 F.3d
1163, 1171 (7th Cir. 2015); United States v. Eskridge, 445 F.3d
930, 932–33 (7th Cir. 2006). The Anders safeguards thus do not
govern our review of counsel’s motion to withdraw, see Penn-
sylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States v.
Wheeler, 814 F.3d 856, 857 (7th Cir. 2016), though we follow
them to ensure consideration of potential issues. We invited
Brown to comment on counsel’s motion, but he has not re-
sponded. See Cir. R. 51(b). Counsel has submitted a brief that
explains the nature of the case and addresses the potential is-
sues that an appeal of this kind might be expected to involve.
The analysis in the brief appears to be thorough, so we focus
our review on the subjects that counsel discusses. See United
States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v.
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 15-3496                                                   3

    Counsel first questions whether Brown could challenge
the calculation of his reimprisonment range. Brown did not
object to the district court’s application of the policy state-
ments in Chapter 7 of the U.S. Sentencing Guidelines, so our
review would be limited to plain error. See Wheeler, 814 F.3d
at 857; United States v. Pitre, 504 F.3d 657, 661, 664 (7th Cir.
2007). The new offense that Brown admitted committing—
failing to register a change of address as a sex offender—was
punishable by a term of imprisonment greater than one year,
see 730 ILCS 150/3(a), 10(a); id. 5/5-4.5-40(a), and thus was a
Grade B violation of his federal supervised release.
See U.S.S.G. § 7B1.1(a)(2). The court correctly determined that
the recommended range of reimprisonment—based on the
Category III criminal history at the time of Brown’s original
sentencing and his Grade B violation—was 8 to 14 months.
See U.S.S.G. § 7B1.4(a). The district court’s order that Brown
serve the term of federal reimprisonment after his new state
sentence is also consistent with the relevant policy statement.
See U.S.S.G. § 7B1.3(f).
    Counsel also considers but rightly rejects a challenge to
the reasonableness of the term of reimprisonment. As re-
quired by 18 U.S.C. § 3583(e), the court took into account the
pertinent sentencing factors in § 3553(a), including the nature
and circumstances of the violation (opining that failing to reg-
ister as a sex offender is a “very serious crime”), Brown’s his-
tory and characteristics (noting his multiple convictions for
sex offenses involving children and his frequent parole viola-
tions), and the need to encourage Brown to comply with the
court’s orders. We would not find the new term of reimpris-
onment to be plainly unreasonable. See United States v. Jones,
774 F.3d 399, 404–05 (7th Cir. 2014); United States v. Neal, 512
F.3d 427, 438 (7th Cir. 2008).
4                                                    No. 15-3496

    Finally, counsel considers but dismisses as frivolous a po-
tential argument that the new term of supervised release is
unlawful or plainly unreasonable. The statute for the under-
lying conviction authorized a lifetime term of supervision, so
the 10-year term of supervised release the judge imposed on
revocation was within the permissible range. See 18 U.S.C.
§ 3583(k); U.S.S.G. § 7B1.3(g)(2). And, in light of the district
court’s discussion of Brown’s history and characteristics, we
would not find the new term of supervised release plainly un-
reasonable.
    Counsel does not mention two standard conditions of su-
pervised release that the district court imposed and that we
have criticized as vague. First, we have said that language re-
quiring Brown to notify his probation officer of any change in
employment leaves unclear whether this condition applies
only to “‘changing employers or also includes changing from
one position to another for the same employer at the same
workplace.’” See United States v. Hill, No. 15-3090, — F.3d —,
2016 WL 1381248, at *2–3 (7th Cir. Apr. 7, 2016), quoting
United States v. Thompson, 777 F.3d 368, 379 (7th Cir. 2015). Sec-
ond, the condition prohibiting Brown from leaving the judi-
cial district without permission lacks a scienter requirement
and so could improperly impose strict liability. See Wheeler,
814 F.3d at 858; United States v. Kappes, 782 F.3d 828, 849–50
(7th Cir. 2015).
     That being said, we have no reason to believe that Brown
wishes to challenge these conditions, as counsel has not iden-
tified them as potential issues and Brown has not responded
to our invitation to comment on counsel’s brief. See United
States v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). Moreover, if
Brown perceives these conditions to be vague, confusing, or
No. 15-3496                                                     5

burdensome after he begins serving the term of supervised
release, he would be free to seek modification under 18 U.S.C.
§ 3583(e)(2). See United States v. Neal, 810 F.3d 512, 518–20 (7th
Cir. 2016).
   Counsel’s motion to withdraw is GRANTED, and the ap-
peal is DISMISSED.